Per Curiam.

No genuine and substantial issue is presented as to the intent of the parties in using the phrase “ metropolitan area of the City of New York ” in their separation agreement. The phrase has a clear and precise meaning and specifically includes not only Atlantic Beach, which is just over the border line of Queens County, but all of Long Island. If it was intended to limit the child’s abode to the five counties of the City of New York, it would have been a simple matter to have stated that she was “ not to be taken outside of the City of New York”. The language of the instrument being unambiguous, testimony to ascertain the intention of the parties is unnecessary and unjustified.
*552The order should be reversed, with $10 costs, and- motion granted. : -
Concur — Hecht, J. P., Stetjer and-Timer, JJ.
Order reversed, etc.